Citation Nr: 0521229	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  01-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an Unidentified Person


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for a fractured 
nose at a non-compensable evaluation.

In its January 2000 rating decision, the RO also granted 
service connection for hemorrhoids and sinusitis at non-
compensable evaluations.  The veteran sought to appeal the 
RO's decision for his fractured nose, hemorrhoids and 
sinusitis in his VA Form 9 dated in December 2000.  However, 
in August 2001, the veteran withdrew his appeal for 
hemorrhoids and sinusitis.

In February 2002, a travel board hearing before the 
undersigned was held.  A copy of the transcript is in the 
claims folder.  Additionally, in November 2003, the Board 
remanded the case to the RO for further development.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The evidence of record has not demonstrated that the 
veteran's nasal fracture results in 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  






CONCLUSION OF LAW

The criteria for a compensable evaluation for nasal fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 1999 and March 2004.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4) see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental SOCs (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159 in the March 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in March 2005.  

Reports from Montgomery VA Medical Center (VAMC), Millbrook 
Family Medicine, P.C., Baptist Sleep Disorder Center, Dr. 
R.G. Love, and G.G. Kitchens, M.D. have been received and 
associated with the claims folder.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA afforded the veteran 
examinations in June 2001 and April 2004.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  

38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 6502 provides a 10 percent (maximum) rating 
for the deviation of nasal septum of traumatic origin with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2004).

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
records from G.G. Kitchens, M.D. dated from August 1987 to 
September 1993, which documented tip rhinoplasty and 
septoplasty operations; records from Montgomery VAMC dated 
from June 1999 to April 2004, which noted a history of nasal 
fractures, septoplasty in the past, a minor abnormality of 
the nasal bones in June 2001, and no abnormalities in the 
nasal bones as of April 2004; records from R.G. Love, M.D. 
dated from February 2000 to May 2000, which showed treatment 
for sinusitis and nasal stuffiness; report from Baptist Sleep 
Disorders Center dated in June 2000, which noted treatment 
for obstructive sleep apnea; and records from Millbrook 
Family Medicine dated from September 2003 to April 2004, 
which chronicled episodes of sinusitis. 

In June 2001, the VA afforded the veteran an examination.  
Upon physical examination, it was noted that the veteran had 
sclerosis of his tympanic membranes and haziness without 
light reflection in both ears.  The veteran's nose and 
sinuses revealed tenderness over the left maxillary sinus.  
X-rays indicated probable old fracture of the left nasal bone 
and soft tissues appeared normal.  The impression was 
probable old fracture of the left nasal bone.  The diagnoses 
were probable old fracture of the left nasal bone, chronic 
rhino-sinusitis with previous surgeries twice including tip 
rhinoplasty and septoplasty for severe nasal obstructive 
symptoms, and sleep apnea.

Pursuant to the Board's November 2003 remand, the veteran was 
afforded another VA examination in April 2004 to determine 
the extent of his nasal disability.  The Board notes that the 
examiner reviewed the claims folder in conjunction with the 
examination.  Physical examination revealed no obvious 
deformity of the nose, tympanic membranes were gray and 
intact with bilateral scarring, turbinates were pale and 
boggy, slight deviation of the septum, no discharge, 
oropharynx demonstrated a redundant airway, no evidence of 
post-nasal drip, and left maxillary pressure noted on 
palpation.  The examiner further found that when the veteran 
was sitting, he had a 25 percent occlusion of his nares 
bilaterally due to congestion.  When the veteran was lying 
down, his right naris appeared to be 50 percent occluded and 
the left was 25 percent.  The assessment was recurrent 
sinusitis, previous septoplasty, with mild to moderate 
impairment, and allergic rhinitis with mild to moderate 
impairment.  

None of the medical evidence presented indicates that the 
veteran's nasal fracture would warrant a compensable rating.  
For the maximum 10 percent rating under this criteria, the 
nasal fracture would have to result in a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2004).  The April 2004 VA examination revealed 
that the veteran's nasal fracture resulted in a 25 percent 
bilateral obstruction when he was seated.  When lying down, 
the veteran's right naris was 50 percent occluded and his 
left naris was 25 percent occluded.  In either positions, the 
veteran's nasal fractures does not result in complete 
obstruction of one side or 50 percent on each side.  
Accordingly, a compensable evaluation for the veteran's nasal 
fracture is unwarranted.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
nose fracture.  There is no objective evidence that the 
disability of the veteran's nose fracture, in and of itself, 
has caused marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an initial compensable rating for residuals of 
a nasal fracture is denied.






	                        
____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


